Title: From George Washington to Henry Knox, 13 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Philada 13th March 1782.
                        
                        Messrs  are delegated by the Merchants of this City to
                            apply a sum of Money which has been raised by subscription to the relief of the Marine Prisoners in New York belonging to
                            the Port of Philad. They are directed to consult you upon the most proper and efficacious mode of answering the benevolent
                            intentions of the subscribers—The Gentlemen do not propose going themselves into New York—The Business may possibly be
                            negotiated thro’ the British Marine Commissary. I am with great Regard Yr most obt servt

                    